I agree with the majority opinion and concur in the judgment of affirmance. I write separately to express my agreement with the decedent's father that the possibility that the government or some other creditor will attach a beneficiary's share of wrongful death proceeds should not be considered by the court in determining that beneficiary's equitable share.
The majority appears to conclude that the possibility of the government's attaching the father's share had little bearing on what the father's share should be. I can accept that conclusion and thus concur in the majority opinion and the judgment.